Exhibit 99.1 CONTACT: JOSEPH MACNOW (201) 587-1000 210 Route 4 East Paramus, NJ, 07652 FOR IMMEDIATE RELEASE – April 13, 2010 Vornado Announces its Share of Toys “R” Us Fourth Quarter Financial Results PARAMUS, NEW JERSEY,….Vornado Realty Trust (NYSE:VNO) announced today that it has recorded its 32.7% share of Toys “R” Us’ fourth quarter financial results in its first quarter ended March 31, 2010. Vornado’s results include net income of $125,870,000, or $0.62 per diluted share, compared to net income of $97,147,000, or $0.54 per diluted share recorded in the quarter ended March 31, 2009. Vornado’s share of Funds From Operations (“FFO”) before income taxes for the quarter ended March 31, 2010 is $193,081,000, or $0.95 per diluted share, compared to FFO before income taxes of $166,818,000, or $0.92 per diluted share in the prior year’s quarter. Vornado’s share of FFO after income taxes for the quarter ended March 31, 2010 is $137,246,000, or $0.67 per diluted share, compared to FFO after income taxes of $107,924,000, or $0.60 per diluted share in the quarter ended March 31, 2009. The business of Toys is highly seasonal; historically, Toys’ fourth quarter net income accounts for more than 80% of its fiscal year net income. Attached is a summary of Toys’ financial results and Vornado’s 32.7% share of its equity in Toys’ net income, as well as reconciliations of net income to earnings before interest, taxes, depreciation and amortization (“EBITDA”) and FFO.
